Citation Nr: 1826278	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  09-44 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an effective date prior to April 4, 2007 for the grant of service connection for erectile dysfunction.

2. Entitlement to a rating greater than 30 percent for residuals, status post anterior mandibular ostectomy. 

3. Entitlement to a rating greater than 20 percent for residuals, status post anterior mandibular ostectomy prior to November 12, 2009.

4. Entitlement to an initial increased rating for depression with pain disorder and generalized anxiety disorder, evaluated as 50 percent prior to May 3, 2014, and as 70 percent thereafter.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In August 2017, a travel board hearing was held before the undersigned Veterans Law Judge. At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.

In February 2018, the Board sent the Veteran a letter to clarify representation. In March 2018, the Veteran responded indicating that he wished to represent himself. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA/Legacy folders have been reviewed. 


FINDINGS OF FACT

1. At the August 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to entitlement to an effective date prior to April 4, 2007 for the grant of service connection for erectile dysfunction; and for entitlement to a rating greater than 30 percent for residuals, status post anterior mandibular ostectomy.

2. For that portion of the appeal period prior to November 12, 2009, the disability picture related to residuals, status post anterior mandibular ostectomy more nearly approximates inter-incisal range of motion limited from 11 to 20 mm. 

3. For the period prior to May 3, 2014, the disability picture associated with the Veteran's depression with pain disorder and generalized anxiety disorder more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood. 

4. The Veteran's depression with pain disorder and generalized anxiety disorder is not manifested by total occupational and social impairment at any time during the appeal period. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal concerning the claims of entitlement to an effective date prior to April 4, 2007 for the grant of service connection for erectile dysfunction; and for entitlement to a rating greater than 30 percent for residuals, status post anterior mandibular ostectomy are met. 38 U.S.C. § 7105(d) (2012); 38 C.F.R. § 20.204 (2017). 

2. For that portion of the appeal period prior to November 12, 2009, the criteria for a 30 percent rating for residuals, status post anterior mandibular ostectomy are met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2017). 

3. For the period prior to May 3, 2014, the criteria for an initial 70 percent rating, and no more, for depression with pain disorder and generalized anxiety disorder are met. 38 U.S.C. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017). 

4. For the period since May 3, 2014, the criteria for a 100 percent rating for depression with pain disorder and generalized anxiety disorder are not met. 38 U.S.C. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9434. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issues decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Analysis

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105(d)(5). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204(a). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b).

At the August 2017 hearing, the Veteran indicated he wished to withdraw the following issues from appeal: entitlement to an effective date prior to April 4, 2007 for the grant of service connection for erectile dysfunction; and entitlement to a rating greater than 30 percent for residuals, status post anterior mandibular ostectomy. As the Veteran has withdrawn these issues, there remain no allegations of error of fact or law for appellate consideration as concerns them. Accordingly, the Board does not have jurisdiction over those issues and they are dismissed. 

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

	Residuals, status post anterior mandibular ostectomy

By way of history, in July 2006, the RO implemented a Board grant of entitlement to service connection for residuals, status post anterior mandibular ostectomy and assigned a 20 percent rating from August 6, 2003. The Veteran disagreed and in May 2007, the effective date was changed to the date of claim, May 14, 2002. A statement of the case was also furnished as to the rating assigned. The Veteran did not submit a Form 9 and the decision is final. See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103 (2017). 

In October 2007, the Veteran requested an increase and in June 2008, the RO continued the 20 percent rating. The Veteran disagreed with the decision and perfected this appeal. In July 2014, the RO increased the rating to 30 percent from November 12, 2009 resulting in staged ratings. As discussed above, the issue of entitlement to a rating greater than 30 percent for residuals, status post anterior mandibular ostectomy is dismissed as withdrawn. Thus, the issue for consideration is entitlement to a rating greater than 20 percent prior to November 12, 2009. 

The Veteran's disorder is currently rated under Diagnostic Code 9905. As is relevant here, a 20 percent rating is assigned when inter-incisal range of motion is limited from 21 to 30 mm; and a 30 percent rating is assigned when it is limited from 11 to 20 mm. 38 C.F.R. § 4.150, Diagnostic Code 9905. 

In July 2006, the Veteran had x-rays taken of the temporomandibular joints. At that time, the technologist noted that the Veteran could not open his mouth and that there was very little change between open and closed. A September 2006 VA ear, nose, and throat consult indicates there was trismus (muscle spasm) on very moderate jaw opening. 

A March 2007 VA dental note indicates the Veteran had trismus with limited opening. He was provided with a box of tongue depressors with instruction on use to hopefully increase his opening. Statements from the Veteran and his spouse dated in June 2007 described jaw pain and restricted range of motion. 

A May 2009 private record shows reduced range of motion in the lower mandibular joint. On VA examination in August 2009, the Veteran had limited excursion of the mandible secondary to pain. His mouth opened less than 1.5 cm (15 mm). A September 2009 VA examination indicated that inter-incisal range of motion was from 0 to 21 mm. A November 2009 statement from a private dentist indicates the Veteran presented with restricted mandibular range of motion. Inter-incisal range was up to 15 mm with slight pain and up to a maximum 18 mm with severe pain.

Throughout the appeal the Veteran argued that the VA examiner who noted motion to 21 mm did not measure his range of motion with an appropriate tool, but rather just estimated the opening. The Veteran is competent to report his examination experience, and he and his spouse are competent to describe his jaw pain and limited motion. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a layperson is competent to report on that of which he or she has personal knowledge). 

Resolving reasonable doubt in his favor, the Board finds that the criteria for a 30 percent rating are more nearly approximated for that portion of the appeal period prior to November 12, 2009. See 38 C.F.R. §§ 4.3, 4.7.

The Board acknowledges the Veteran's contentions that the effective date for a 30 percent rating should be May 14, 2002, but absent clear and unmistakable error, the initial rating decision is final. To the extent that the Veteran is arguing clear and unmistakable error in the July 2014 rating decision, this is not necessary as that decision was considered part of the current appeal. See Hart.

	Depression with pain disorder and generalized anxiety disorder

In October 2007, the RO granted entitlement to service connection for depression with pain disorder and generalized anxiety disorder. A 50 percent rating was assigned effective August 7, 2006. Shortly thereafter, the Veteran requested to reopen his claim and in June 2008, the RO continued the 50 percent rating. The Veteran disagreed and perfected this appeal. Under these circumstances, the Board finds that the appeal stems from the initial rating decision. 

In July 2014, the rating was increased to 70 percent from May 3, 2014, resulting in staged ratings. See Fenderson. The appeal was certified to the Board in July 2017 and the Diagnostic and Statistical Manual of Mental Disorders, 5th Ed. (DSM-5) is for application. See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).

The Veteran's psychiatric disability is evaluated pursuant to the General Rating Formula for Mental Disorders. A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9434. 

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

As the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained, an evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013). The symptoms listed under the referenced diagnostic code are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The claims folder contains extensive medical evidence as well as lay statements and argument. On review, the disability picture prior to May 3, 2014 more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, and an initial 70 percent rating is warranted. That is, the September 2007 VA examiner indicates that the Veteran's depression has greatly impacted his ability to function including interpersonally, parentally, occupationally, educationally, and self-esteem. This clearly suggests deficiencies in most areas due to his psychiatric symptoms and this level of disability is confirmed by subsequent records. 

In considering whether a rating greater than 70 percent is warranted at any time during the appeal period, the Board acknowledges the Veteran's arguments that he experiences social isolation and is unable to complete the activities of daily living without assistance. He further reported worsening memory, to include forgetting the names of immediate family members and their birthdates. The Veteran's spouse also submitted statements indicating that he cannot function alone without assistance and that he exhibits memory loss and inappropriate conduct like drooling and mumbling. She indicated there was a constant danger of him hurting himself due to suicidal tendencies and she felt his symptoms were so severe that they rendered him completely unable to function socially or in an employment setting.

At the hearing, the Veteran testified that he has serious problems with functioning and needs help with the activities of daily living. He reported his symptoms worsened since his retirement in 2009 and that he has suicidal thoughts quite often. He mostly stays at home and cannot function socially. 

The September 2007 VA examination indicates that the Veteran was slumped to the side and did not have any eye contact. He was also described as unshaven, in rumpled clothes and with unkempt hair. On mental status examination, he was fully oriented. Mood was depressed and affect was blunted. Thought process was linear and goal directed with no evidence of psychosis, but with considerable preoccupation with somatic symptoms. Judgment was impaired and insight was minimal. Memory and concentration were diminished. The Veteran denied current suicidal or homicidal ideation. The examiner indicated he was capable of performing the activities of daily living. As discussed above, the examiner also indicated the Veteran's depression affected his ability to function in numerous areas. 

On VA examination in August 2009, the Veteran had a scruffy beard and his hair was somewhat unkempt, but hygiene was appropriate. He had difficulty concentrating and focusing, but no difficulties in memory were noted and he was fully oriented. Speech and communication was normal. Mood was depressed and his affect was down but he denied current thoughts of harm to self or others. No psychotic symptoms were noted. He was logical, goal directed and coherent. Insight was appropriate and judgment satisfactory. He did show some psychomotor retardation. The examiner stated that the Veteran was competent and capable to attend to the activities of daily living. In a November 2009 addendum, the examiner opined that the Veteran's current depression was severe enough that he was not able to work. 

The Veteran went on disability retirement in August 2009 and a total disability rating based on individual unemployability is in effect as of that date. 

On VA examination in May 2014, symptoms were reported as depressed mood, anxiety, panic attacks, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, and neglect of personal appearance and hygiene. 

The examiner noted the Veteran was almost sloppily dressed and groomed. He was able to drive himself to the appointment and he was alert and oriented in all spheres. Speech was of normal tone and speed, but was soft and strained. Eye contact was poor. Motor behavior was hypoactive and he displayed no unusual mannerisms. Mood was depressed and affect was congruent. Thought processes were logical and goal oriented and he did not display any signs of paranoia or delusions and he denied hallucinations. Memory was grossly intact, but he reported increasing memory problems. The examiner summarized the level of disability as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

The Veteran most recently underwent a VA examination in May 2017. Symptoms were reported as depressed mood, anxiety, suspiciousness, panic attacks, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, suicidal ideation, impaired impulse control such as unprovoked irritability with periods of violence, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene. 

Behaviorally, the Veteran was casually dressed and groomed. Speech was soft, slow and strained. Receptive and expressive language appeared to be intact and he was alert and oriented and able to maintain attention and concentration during the interview. Eye contact was poor. Motor behavior was slowed and he had a pained expression. Mood was depressed and affect was congruent. Thought processes were logical and goal oriented and he did not display any signs of paranoia or delusions. He denied hallucinations and did not appear to be responding to internal stimuli. The Veteran did not endorse symptoms consistent with self-injurious behaviors or psychosis and there was no evidence of disorganized speech or bizarre behaviors. He reported occasional suicidal ideation but no homicidal ideation and he does not have a suicide plan or intent. Memory was impaired. The level of occupational and social impairment was summarized as deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

VA records shows treatment for major depression that is described as severe. 

On review, the disability picture does not meet or more nearly approximate total occupational and social impairment. In making this determination, the Board acknowledges the contentions that the Veteran is unable to complete the activities of daily living without assistance and that he has memory problems. The overall evidence, however, does not show gross impairment in thought processes or communication and there is no objective evidence that the Veteran experiences psychotic symptoms or grossly inappropriate behavior. The Veteran repeatedly denied experiencing delusions or hallucinations. The record contains some evidence of suicidal ideation, but does not support a finding that he is a persistent danger to self or others. The Veteran is consistently described as being fully oriented and objectively, and is not shown to have memory loss for his own occupation or own name. 

The Board again acknowledges that lay persons are competent to describe the severity of psychiatric symptoms and has considered the contentions that his disability is productive of total occupational and social impairment. These statements, however, are not considered to outweigh the probative VA examinations which summarize the Veteran's level of occupational and social impairment as consistent with a 70 percent rating and no more. 

In summary, an initial 70 percent rating is warranted. A 100 percent rating is not warranted at any time during the appeal period. See Fenderson.


(CONTINUED ON NEXT PAGE)

















ORDER

The claim of entitlement to an effective date prior to April 4, 2007 for the grant of service connection for erectile dysfunction is dismissed.

The claim of entitlement to a rating greater than 30 percent for residuals, status post anterior mandibular ostectomy is dismissed.

For that portion of the appeal period prior to November 12, 2009, a 30 percent rating for residuals, status post anterior mandibular ostectomy is granted, subject to the laws and regulations governing the award of monetary benefits. 

For the period prior to May 3, 2014, an initial 70 percent rating, and no more, for depression with pain disorder and generalized anxiety disorder is granted, subject to the laws and regulations governing the award of monetary benefits. 

For the period since May 3, 2014, a rating greater than 70 percent for depression with pain disorder and generalized anxiety disorder is denied. 




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


